ORDER
PER CURIAM:
D.D., a juvenile, appeals from a judgment entered by the Circuit Court of Jackson County. The circuit court’s judgment sustained the Juvenile Officer’s allegations that D.D. committed acts which would constitute tampering in the second-degree, stealing, and resisting arrest if committed by an adult. The allegations arose from the theft of a motor vehicle by D.D. and an accomplice. D.D. appeals, arguing that there was insufficient evidence to support the circuit court’s findings. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).